            Case 6:19-bk-01123-CCJ          Doc 33     Filed 07/08/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                                     Case No.: 6:19-bk-01123-CCJ
In Re:
JAMES K. FATKIN
EUGENIA A. CLEMENTS,

      Debtor(s).
____________________________/

                 TRUSTEE'S MOTION TO DISMISS FOR DEBTORS’
              FAILURE TO ATTEND THE 341 MEETING OF CREDITORS
              AND TO IMPOSE A TWO YEAR BAR AGAINST REFILING
                         ACROSS THE UNITED STATES

                         Notice of Opportunity to Object and for Hearing

 Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
 without further notice or hearing unless a party in interest files a response within twenty – one
 (21) days from the date set forth on the attached proof of service, plus an additional three (3)
 days for service if any party was served by U.S. Mail.

 If you object to the relief requested in this paper, you must file a response with the Clerk of
 the Bankruptcy Court, George C. Young Federal Courthouse, 400 West Washington Street,
 Suite 5100, Orlando, Florida 32801 and serve a copy on Laurie K. Weatherford, Trustee, P.O.
 Box 3450, Winter Park, FL 32790 and any other appropriate persons within the time allowed.

 If you file a response within the time permitted, the Court will either schedule and notify you
 of a hearing, or consider the response and grant or deny the relief requested without a hearing.
 If you do not file a response within the time permitted, the Court will consider that you do not
 oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing and may grant the relief requested.


              COMES NOW, the Trustee, Laurie K. Weatherford, and files this Motion to
Dismiss for Debtor’s failure to attend the 341 meeting of creditors, and states the following.
      1.      This case was filed on February 22, 2019.
       2.      The 341 meeting of creditors was scheduled to be held on March 28, 2019 for
               which the debtors failed to appear.
       3.      The 341 meeting of creditors was rescheduled to April 11, 2019.
            Case 6:19-bk-01123-CCJ           Doc 33     Filed 07/08/19     Page 2 of 2



       4.      At the rescheduled meeting the attorney for the debtors requested that
               Interrogatories be sent in lieu of personal appearance.
       5.      On April 12, 2019 the Trustee’s office sent Interrogatories to the debtors and the
               Debtors were directed to return the signed and notarized Interrogatories to the
               Trustee on or before May 13, 2019.
       6.      The Trustee has not received the Interrogatories despite repeated requests by the
               Trustee’s office.
       7.      At a hearing held on April 2, 2019 on the Debtors’ Motion to Extend the
               Automatic Stay the judge stated that if this case was dismissed for any reason
               there would be a two (2) year bar against filing another case across the United
               States (see Order Document No. 22).
       WHEREFORE, the Trustee, Laurie K. Weatherford, requests that the Court dismiss this
case for Debtors failure to attend a 341 Meeting of Creditors and issue a two (2) year bar against
filing another case across the United States, and for such other and further relief as this Court
deems just and proper.


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have forwarded a true and correct copy of the foregoing via
United States Regular Mail or by electronic transfer on July 8, 2019 to:

Linda Drew Kingston                                   James K. Fatkin and Eugenia Clements
515 N. Park Avenue, Ste. 202                          206 Larkspur Court
Apopka, FL 32712                                      Kissimmee, FL 34723-5327


                                              LAURIE K. WEATHERFORD
                                              Chapter 13 Standing Trustee

                                          BY: /s/ Laurie K. Weatherford
                                            Laurie K. Weatherford, Trustee
                                            Stuart Ferderer, Esq.
                                            Fla. Bar No. 0746967
                                            Ana V. De Villiers, Esquire
                                            Fla Bar No. 0123201
                                            Post Office Box 3450
                                            Winter Park, Florida 32790-3450
                                            Telephone: (407) 648-8841
                                            Facsimile: (407) 648-2665
